Citation Nr: 0112007	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-01 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to December 
1966. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The record does not demonstrate that the veteran engaged 
in combat with the enemy.

3.  The medical evidence does not show a link between a 
diagnosis of PTSD and a verified stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §  1110 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for service 
connection for PTSD.  In particular, the veteran maintains 
that he was exposed to stressful incidents during service in 
Vietnam, and that these incidents led to his development of 
PTSD.  

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The RO 
has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file, and 
numerous attempts have been made to verify his claimed 
stressors.  The veteran has been offered an opportunity to 
submit additional evidence in support of his claim.  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim, and the Board will 
proceed with appellate disposition on the merits.  

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303.  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  If the claimed 
stressor is not combat related, "the veteran's lay testimony 
regarding [an] in-service stressors is insufficient, standing 
alone, to establish service connection and must be 
corroborated by "credible evidence," Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

"[E]ngaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase would not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  The issue must be resolved 
on a case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

The veteran provided a detailed accounting of protracted 
combat when the enemy would attempt to infiltrate his unit's 
position at night on numerous occasions and trying to kill 
him and his comrades.  He recalled the Vietnamese coming over 
the cliff and the Americans pushing the enemy back over the 
cliff, presumably to their deaths.  He described other 
incidents such as strangling an unidentified Vietnamese 
person and throwing his body over a cliff.  Although the 
veteran was somewhat vague as to the precise dates, he was 
fairly concrete as at least some of such combat occurring on 
his 21st birthday.  

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  However, VA 
is not required to accept the veteran's assertion that he 
engaged in combat.  Gaines v. West, 11 Vet. App. 353 (1998).  
Neither is VA required to accept statements or testimony 
which is inherently incredible.  See Samuels v. West, 11 Vet. 
App. 433 (1998).  VA would ordinarily be justified in 
concluding that certain military citations constitute 
sufficient evidence, in the absence of evidence to the 
contrary, that a particular veteran engaged in combat.  
However, the records do not document receipt of such 
decorations and awards indicative of combat, and, 
accordingly, that weighs against the claim in this instance.  
Moreover, the veteran is reported to have served as a fire 
control radar operator affiliated with an anti aircraft 
missile unit rather than as an infantryman, which, suggests 
that, while he was in a combat area, he did not personally 
engage in combat with the enemy.  

Most significantly, the RO obtained a detailed command 
chronology for the months the veteran served with the unit.  
The veteran turned age 21 on November 14, 1965, but his unit 
was not reported as having engaged in any combat at any time 
or at any time during that entire month.  The most protracted 
contact with the Vietnamese during that month concerned the 
local citizenry complaining about the destruction of 
individual trees and extracting compensation for their 
losses.  The same was done for loss of bamboo and grass 
associated with construction of the camp.  Negotiations 
concluded when the Vietnamese received compensation.  The 
record reflects no combat such as or remotely like the 
veteran's advanced accounts during any of the veteran's tour.  
The records clearly contradict the veteran's accounts.  
Accordingly, the Board considers that the preponderance of 
the evidence is against the veteran having served in combat. 

The Board additionally that the diagnosis of PTSD from the 
clinical records is somewhat equivocal (clear and unequivocal 
eliminated) because the examiner noted only that PTSD 
syndrome was indicated.  Assuming, without conceding, that 
the diagnosis is adequate, there is a need to corroborate the 
claimed stressors.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The sufficiency of a stressor is a medical determination and 
is presumed by a medical diagnosis of PTSD.  Cohen.  
Nevertheless, the occurrence of a stressor is an adjudicatory 
determination.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" is necessary such stressors 
and be obtained from service records or other sources.  
Moreau, supra.  However, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court") has held that the regulatory requirement for 
"credible supporting evidence" means that "the appellant's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

The RO sought to obtain verifiable evidence of the alleged 
incidents.  Based on the lay statements of record and the 
responses from official agencies, it is concluded that no 
incident reports capable of verification of the claimed 
stressors were filed.  The statements from his wife are not 
based on first hand knowledge of the claimed incidents and, 
thus, are not entitled to any more probative value than the 
veteran's.  Moreover, in the absence of a showing that they 
possess requisite medical expertise, the offerings of the 
veteran and his spouse constitute only lay evidence.  Lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or an opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992). 

In this case, the source evidence of the stressors derives 
from the veteran alone and has not been verified.  
Accordingly, it is concluded that, even if the veteran 
carried diagnoses that unequivocally include PTSD, such 
diagnosis would be based on a stressor, which has been 
defined by the Court as inadequate as a matter of law to 
constitute "credible supporting evidence."  Hence, it would 
not be profitable to obtain additional medical evidence, in 
view of the absence of a confirmed stressor. 

Additionally, there is no medical opinion suggesting that any 
currently diagnosed disorder is related to or due to some 
other incident of the veteran's active military service.  
There do not appear to be any outstanding treatment records 
pertinent to this appeal, and the veteran has been put on 
notice as to the evidence needed to establish his claim.  In 
view of the medical evidence of record of the current 
disorder and the absence of any evidence of problems or 
complaints in service or medical evidence of a relationship 
between the current disorder and service, further development 
or examination is not considered necessary.  The 
preponderance of the evidence is against the veteran's claim.  
As such. there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990). 


ORDER

Entitlement to service connection for PTSD is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

